DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 are currently pending, with claims 12-17 being withdrawn via the Election (below).
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an electrode, classified in A61B5/04 (CPC) and 600/391 (USPC).
II. Claims 12-17, drawn to a method of manufacturing an electrode, classified in H01R43/00 (CPC) and 029/825 (USPC).
The inventions are independent or distinct, each from the other because:
Inventions of Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the apparatus can be made by a materially different process such as polymerization.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Yayoi Romans on 12/2/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  s 12-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 11 is objected to because of the following informalities: the claim mentions that the bioelectrode of claim 9 is an electrode for measuring an electrocardiogram. It is technically clear what is being claimed, however the additional language of “an electrode” is not required. It is suggested to simply claim that the bioelectrode is for measuring an electrocardiogram. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carim US Publication 2005/0015134 (hereinafter Carim).
Regarding claims 1-2, Carim discloses an electrode comprising: a sheet material (element 20), wherein the sheet material comprises a conductive portion which is continuous so that the sheet material has electrical conductivity in a thickness direction thereof (carbon particles are doped throughout the sheet material as per [0031], and any location they are located is considered the conductive portion), wherein the conductive portion comprises an electrical conductor distributed in the conductive portion so that the sheet material has electrical conductivity in the thickness direction thereof ([0031] which details the conductive portion is made up of conductive carbon particles which are being considered the electrical conductor).
Regarding claims 4-7, Carim discloses a conductive layer disposed at a position overlapping the conductive portion on a surface of the sheet material (element 30), wherein the conductive layer comprises a metal layer ([0032] which details silver metal, where the layer is deposited on element 20).
Regarding claim 9, Carim discloses a bioelectrode comprising the electrode according to claim 1 (see above), a conductive gel layer disposed on the conductive portion (element 40, where “on” is not being considered “directly on”), and a lead wire electrically connected to the conductive portion (lead 70, Figure 1 which shows the conductive components from 40 electrically connect all the way to the lead 70 via 72).
Regarding claim 11, Carim discloses that the bioelectrode is an electrode for measuring an electrocardiogram ([0007]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carim in view of Axelgaard et al. US Publication 2003/0220553 (hereinafter Axelgaard).
Regarding claim 3, Carim teaches using carbon particles as the conductor but is silent on an alternate being silver chloride. Axelgaard teaches an ECG electrode that includes a conductor that is made of silver chloride ([0035] and element 18). It would have been obvious to the skilled artisan before the effective filing date to utilize the conductor material as taught by Axelgaard in lieu of the one utilized by Carim as they are art recognized equivalents of each other and would have performed equally well during use.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carim in view of Lindberg et al. US Publication 2007/0285868 (hereinafter Lindberg).
Regarding claim 8, Carim discloses a sheet material (polymer), but is silent on the sheet material options. Lindberg teaches an ECG monitoring device that includes a material (conductive in a thickness direction) that is selected from the group consisting of a nonwoven fabric, a woven fabric, a knitted material, a paper, a synthetic resin net, and a metal net ([0010] which details that fabrics, textiles, polymers can all be utilized interchangeably to house a conductive portion). It would have been obvious to the skilled artisan before the effective filing date to utilize the material choice as taught by Lindberg with the sheet material of Carim as the materials are recognized equivalents for including a conductive portion (Lindberg, [0010]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carim in view of Felix et al. US Patent 10,918,296 (hereinafter Felix).
Regarding claim 10, Carim discloses a conductive layer (element 30) disposed on the conductive portion between the conductive portion and the conductive gel layer (Figure 1, conductive layer 30 between conductive portion within 20 and conductive gel layer 40), and a silver chloride layer disposed on the conductive layer (element 30 at [0032] which details that the layer can be made of metal-metal salts which in most cases is silver-silver chloride, however it is not explicitly mentioned), wherein the lead wire is electrically connected to the conductive portion or the conductive layer (lead 70 is electrically connected to both, Figure 1).
Though Carim suggests utilizing a combination of materials, and that they can be known metal-metal salts, silver chloride is not explicitly mentioned. Felix teaches a flexible ECG electrode that includes a conductive gel layer (312), a conductive layer (308), with a silver-chloride layer disposed on the conductive layer (310 disposed on 308, see Figure 3A). Given that Carim already suggests utilizing a metal-metal salt combination, and that that silver-silver chloride is the most commonly known electrode material combination, it would have been obvious to the skilled artisan before the effective filing date to utilize the separate layer of silver chloride as taught by Felix with the layers of Carim as predictable results would have ensued (monitoring of ECG signals through a patient’s skin).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M ANTISKAY/Examiner, Art Unit 3794